Citation Nr: 0527028	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  00-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a 5th 
metatarsal fracture, claimed as secondary to the service-
connected otitis media of the left ear.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

In November 1999, the RO denied the claim of entitlement to 
service-connection for the right 5th metacarpal fracture, 
claimed as secondary to otitis media of the left ear.  

By rating decision, dated in June 2004, the RO awarded 
service-connection for otitis media of the left ear and 
assigned a 10 percent disability rating, effective in March 
1999.  

This case was previously before the Board.  In November 2004, 
the RO, via the Appeals Management Center, remanded the issue 
for further development.  The development requested by the 
Board has been accomplished.  


REMAND

In November 2004, the Board remanded this case to the RO for 
a VAX to address the question of whether the fracture of the 
5th metatarsal was related to the service connected otitis 
media.  A VA medical examination was performed in March 2005.  
However, the physician did not correctly address the issue of 
secondary service connection.  Rather than answer the 
question of whether the otitis media caused or aggravated the 
fracture of the 5th metatarsal, he indicated that the 
fracture of the 5th metatarsal did not cause or aggravate the 
otitis media.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. Therefore, the Board is again remanding the 
matter for the RO for a VA medical examination to respond to 
the question previously posed.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated the veteran for the 
fracture of the 5th metatarsal.  This 
should include any documentation by his 
employer addressing the July 1998 
occupational injury involving the right 
foot, and any workmen's compensation 
documentation filed regarding this 
incident.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
examination to determine any relationship 
between the service-connected 
disabilities, and the fracture of the 
right 5th metatarsal.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to indicate whether it is at least as 
likely as not that the veteran's hearing 
problems resulted in dizziness causing 
the veteran to fall and fracture the 
right 5th metatarsal.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

